internal_revenue_service number release date index number -------------------------------- ------------------------ ----------------------------- ---------------------------------------- in re ----------------------------------- ---------------------- ------------------------------ department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 - plr-169527-03 date april --------------------------- legend x ------------------------------------------- --------------------------------- m ------------------------------------------------------------------------------- a ------------- y ----------------------------------- z ------------------------ ----------------------------------- dear ------------------ this letter responds to your letters of date and date your submissions concerned x a large multinational corporation organized and operating under the laws of the state of a on date the internal_revenue_service issued a private_letter_ruling regarding the federal_income_tax treatment to x of the transactions described therein in your recent submissions x both reaffirmed the representations made in connection with the prior request for a private_letter_ruling and represented facts not previously represented x now asks us to rule that the additional facts now represented will not adversely affect our prior rulings concerning x plr-169527-03 the private letter rulings of date related private letter rulings of date involved common representations relating to x y z and m y is an employee of x working outside the united_states z is y’s spouse y and z file a joint income_tax return of tax for federal_income_tax purposes the children of y and z who attend a school encompassing kindergarten through 12th grade are eligible applicants and potential recipients of grants to be awarded under the scholarship program described below m is a domestic organization exempt from federal_income_tax under ' c of the internal_revenue_code and is a public charity described in a and b a vi the principal activity of m is to promote international schools that provide an american-style education through programs of grant making as well as through providing consultative and management services under the transaction considered in our prior rulings m will conduct a program funded by x for the awarding of scholarship grants to children of expatriate employees of x attending educational institutions that are both described in ' b a ii and located outside the united_states m will award such scholarship grants to the children of x employees in substantial compliance with the guidelines set forth in revproc_76_47 1976_2_cb_670 thus m will conform with the seven guidelines found in dollar_figure through dollar_figure of that revenue_procedure and with the percentage limitations described in sec_4 sec_117 provides that gross_income does not include any amount received as a qualified_scholarship or fellowship_grant by an individual who is a candidate_for_a_degree at an educational_organization described in ' b a ii sec_117 provides that a qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_1_170a-9 of the income_tax regulations provides that the term aeducational organization includes primary secondary preparatory and high schools in our private letter rulings of date we concluded that grants awarded in substantial conformity to the procedures found in revproc_76_47 fall outside the pattern of employment and are not compensatory in nature accordingly we concluded that any grants received from m for the education of y and z’s children would be scholarships under sec_117 to the extent of the recipients’ qualified_tuition_and_related_expenses we also concluded that such grants would not be includible in the gross_income of y the employee by reason of whose employment the scholarship recipient was eligible for consideration for an award or of z y's spouse and would not be plr-169527-03 wages under sec_3401 y and z are not parties to or affected by the present ruling_request in the private letter rulings of date we also concluded that neither the amounts awarded by x to m to fund the described scholarship program nor the amounts awarded to recipients under the described program constitute wages for purposes of ' a additionally we concluded that such amounts are not subject_to ' relating to withholding for income taxes at source ' relating to withholding under the federal_insurance_contribution_act fica or ' relating to the federal_unemployment_tax_act futa we further concluded that neither x nor m are required to file forms w-2 or any returns of information under ' with respect to such grants the current ruling_request in your recent submissions x additionally represents that under company policy x is generally required to pay for the educational expenses of its expatriate employees’ children and accordingly those children for whom x is obligated to pay tuition and fees will have those educational expenses paid_by x in the event the children do not receive scholarships from m or another party x further represents that all prior factual representations made in connection with the private_letter_ruling of date remain in effect we conclude that the additional facts do not adversely affect our rulings concerning x in the private_letter_ruling of date the question here presented is not whether x realizes income when m relieves x of x’s pre-existing legal_obligation although it does not but rather whether the relief accorded by m to x changes the nature of m’s grants from noncompensatory to compensatory we conclude that no such change occurs the guidelines found in revproc_76_47 are directed at determining whether a particular program s grants could fail to be ' scholarship or fellowship grants because for example the purpose of the program is to provide extra compensation an employment incentive or an employee fringe benefit for the employees generally or for a particular class of employees the revenue_procedure states that in order to fall 279_us_716 held that a taxpayer employee realized income when his employer pursuant to a reimbursement contract paid his state and federal_income_tax the court observed that the discharge by a third person of the taxpayer’s obligation is equivalent to receipt by the taxpayer however application of the old colony principle generally requires that the third party’s payment is made in response to a command by or contractual obligation with the taxpayer 296_us_60 296_us_1 although x will benefit if m awards grants to children of x’s employees on the facts represented x cannot control direct or command m to award such grants and m’s awards will not result in income to x plr-169527-03 outside the pattern of employment the availability of grants to employees or their children must be controlled and limited by substantial nonemployment related factors to such an extent that the preferential treatment derived from employment does not continue to be of any significance beyond an initial qualifier further such qualification must not lead to any significant probability that employment will make grants available for a qualified_employee or his or her children interested in applying for one the revenue_procedure establishes seven conditions all of which must be met as well as a number of percentage tests at least one of which must be met for making such a determination x earlier represented that its awards program to be conducted by m will be operated in substantial conformity with the guidelines and percentage limitations of revproc_76_47 that representation which remains in full force establishes that m’s grants will be noncompensatory in nature nothing in the additional facts affects that representation and accordingly the rulings previously made concerning x in the private_letter_ruling of date remain unchanged caveats a copy of this letter must be attached to any income_tax return to which it is relevant enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
